DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
 
Response to Arguments
4.	Regarding Claim 8, and its dependent claims, the applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
5.	Regarding Claim 14, the applicant's arguments have been fully considered but they are not persuasive. The applicant states “claims 8 and 14 recite that the first and second detachable parts are configured to be perpendicular to the longitudinal axis of the insertable part” (see page 16 of Remarks filed on 02/03/2022), as well as “the claimed invention, which includes two detachable parts each comprising a treatment electrode”.  However, upon reviewing the newly amended Claim 14, there is no language present to suggest that there are any detachable parts making up the internal applicator.  Instead, claim 14 simply states “an internal applicator including an insertable part and a non-insertable part; wherein the insertable part includes a plurality of ring-shaped circular radiofrequency electrodes encircling or around the insertable part…wherein each of the plurality of ring-shaped circular radiofrequency electrodes is perpendicular to a longitudinal axis of the insertable part”.  Therefore, the argument that Allen, Presthus, Boll, and Kreindel fail to teach the electrodes in regards to the detachable parts is moot, as the detachable parts are not recited in the present claim language.
6.	However, the Examiner agrees that the prior art fails to teach the limitation, in claim 14, “wherein adjacent radiofrequency electrodes of the plurality of ring-shaped circular radiofrequency electrodes are spaced apart with a distance in a range of 0.01 mm to 20 mm.  This requires new search and consideration, which is included below.
7.	Regarding Claims 14 and 21, and their dependent claims, the applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
8.	Regarding Claims 20 and 21, the Applicant’s arguments have been fully considered and are persuasive.  The previous 35 U.S.C. 103 rejection in view of Su U.S. 2017/0105784 has been withdrawn.  However, upon the amendment of independent claim 14, from which claim 20 depends, as well as the amendments of claim 20 and independent claim 21, new search and consideration is required.
9.	Regarding Claim 27, the Applicant’s arguments have been fully considered and are persuasive.  The previous 35 U.S.C. 103 rejection in view of Vaezy U.S. 2005/0203399 has been withdrawn.  However, upon the amendment of independent claim 21, from which claim 27 depends, new search and consideration is required.
10.	Regarding Claims 31-35, the Applicant’s arguments have been fully considered and are persuasive.  The previous 35 U.S.C. 103 rejection in view of Linchinsky U.S. 2018/0064937 has been withdrawn.  However, upon the amendment of independent claim 14, from which claims 31-35 ultimately depend from, new search and consideration is required.

Claim Rejections - 35 USC § 112
11.	Based on the newly amended claim language, the previous 35 U.S.C. 112(b) rejections of claims 8-10 and 14-35 have been withdrawn.

Double Patenting
12.	The previous double patenting rejection of claims 8-10 and 14-35 over claims 1-30 of U.S. 10,039,929 has been withdrawn.

Claim Rejections - 35 USC § 103
13.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
14.	Claims 14-17, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Allen U.S. 2017/0071651 (herein referred to as “Allen”), and in view of Mo U.S. 6,185,465 (herein referred to as “Mo”), Kreindel U.S. 2021/0161591 (earliest filing date 02/08/2017; herein referred to as “Kreindel”), and Boll U.S. 2018/0000533 (earliest filing date 07/01/2016; herein referred to as “Boll”).
15.	Regarding Claim 14, Allan teaches a method for female genital tissue treatment (para 0092 “embodiments of the method comprise treating the lower portion of the vagina”, see Fig. 1) comprising:
	a. providing an internal applicator (Fig. 8A-8B, ref num 12 “probe”) including an insertable part (Fig. 8A,-8B, ref num 14 “distal end”, para 0073, “probe 12 has a distal end 14 configured for non-invasive contact with a surface of a target tissue”) and a non-insertable part (Fig. 8A-8B, ref num 11 “proximal end”, para 0073 “the proximal end 11 of the probe 12 may form a handle to allow a user to hold and manipulate the probe 12 during treatment”);
	b. at least one radiofrequency electrode (Fig. 8A-8D, ref nums 18, 20/22, 26, and 34/36, “treatment surface”; para 0078 “treatment surfaces may include one or more energy delivery elements”; para 0222 “an energy delivery element is positioned on an end of the treatment tip…an RF electrode in typical embodiments”)
	c. activating the at least one radiofrequency electrode (para 0078 “the energy delivery elements may enable heating”)
d. transferring a radiofrequency energy into the genital tissue of the vagina with the at least one radiofrequency electrode (para 0099 “a plurality of radiofrequency pulses is delivered to the target tissue…anterior vaginal wall can be treated with first pulse of energy”; para 0104 “the energy delivery element that is used to apply radiofrequency energy”)
	e. with the at least one radiofrequency electrode having a length in a range of 0.1 mm to 100 mm (para 0222, “the width of the element, an RF electrode in typical embodiments….the length of the energy delivery element is between about 0.9 cm and about 1.1 cm…2 and about 6 cm…between about 2.25 and about 2.75 cm”; 0.1 mm to 100 mm is equivalent to 0.01 cm to 10 cm).  According to Allan, the energy delivery element, or the radiofrequency electrode, is adapted for the closest contact of the vagina wall (para 0222).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the length of the electrode within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	f. inserting the insertable part having a length of 0.75 cm to 20 cm at least partially into a vagina (Fig. 8A, insertable part, ref num 14, which includes the treatment surface ref num 18; para 0074 “The total length of the treatment surface can be between about 1 cm and about 6 cm…one of skill in the art may contemplate other lengths and widths that are appropriate for treating target tissue, and would understand the embodiments of the invention to include devices having these configurations…the treatment surface has a length that allows a user to apply treatment to a patient’s vagina by solely moving the probe laterally within the vagina”); inserting the insertable part at least partially into a vagina between a labia majora and a cervix (para 0093-0094).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the length of the insertable part within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	g. the at least one radiofrequency electrode having a radius in a range of 0.2 cm to 20 cm (para 0222 “width of the element, an RF electrode…is between about 0.7 cm to 1.3 cm…width can be 2 cm or 1 cm”; para 0223 “energy delivery element comprises a curved surface such that it includes a curvature radially…curvature of about 30 degrees”; according to CueMath [https://www.cuemath.com/geometry/arc-length/] the radius can be determined with the arc length and the degrees of the central angle of the arc.  Assuming that the arc length is within the range of width of the energy delivery element, which is either 0.7 cm to 1.3 cm or 2 cm, using 2 cm for simple math, radius is solved as follows:                         
                            r
                            =
                            
                                
                                    a
                                    r
                                    c
                                     
                                    l
                                    e
                                    n
                                    g
                                    t
                                    h
                                
                                
                                    θ
                                    x
                                    
                                        
                                            π
                                        
                                        
                                            180
                                        
                                    
                                
                            
                            =
                            
                                
                                    2
                                     
                                    c
                                    m
                                
                                
                                    30
                                    x
                                    
                                        
                                            π
                                        
                                        
                                            180
                                        
                                    
                                
                            
                            =
                            a
                            p
                            p
                            r
                            o
                            x
                            i
                            m
                            a
                            t
                            e
                            l
                            y
                             
                            3.82
                             
                            c
                            m
                        
                    ).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the radius of the radiofrequency electrode be within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also would have been an obvious matter of design choice to have the radius be within the range, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
h. wherein the radiofrequency energy is in a range of 350 kHz to 100 MHz (para 0227 “apparatus is including in a larger electronic system…comprise a power source, an RF power source in typical embodiments…RF waves produced range from 3kHz to 300 GHz).  This power source feeds energy from the generator to the treatment tip (para 0088, 0227).  This range is provided in order to provide multiple types of pulses and variation in duration of heating the target tissue (para 0088, 0227).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the radiofrequency energy in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	i. heating an epithelium of the vagina (para 0105 “the heating comprise delivering energy by contacting an epithelial tissue layer of the subject’s vagina with a treatment tip”).
	j. wherein the insertable part is positioned inside the vagina before delivery of the radiofrequency energy and is not moved during delivery of the radiofrequency energy (para 0095, “the nature of the engagement between the apparatus and genital tissue is that of contacting a treatment tip to an epithelial surface of the genital tissue. Through such contact, the apparatus delivers heat to underlying tissue, while preventing the heating of the surface epithelium by cooling it”).
	Allan fails to teach:
	k. the insertable part includes a plurality of ring-shaped circular radiofrequency electrodes encircling or around the insertable part;
	l. wherein each of the plurality of ring-shaped circular radiofrequency electrodes is perpendicular to a longitudinal axis of the insertable part;
m. wherein adjacent radiofrequency electrodes of the plurality of ring-shaped circular radiofrequency electrodes are spaced apart with a distance in a range of 0.01 mm to 20 mm;
	n. the radiofrequency energy with an output up to 450 W providing an energy flux in a range of 0.001 W/cm2 to 1500 W/cm2.
	Mo teaches an invention of analogous art in which a plurality of electrodes are disposed on an insertable portion of an applicator (Fig. 1, electrodes = 52a-e).  The plurality of electrodes are ring-shaped and circular, as well as perpendicular to the longitudinal axis of the insertable part of the applicator (as seen in Fig. 1, the electrodes are ring/circle shaped around the insertable part, as well as perpendicular to the axis marked by A-A’).  Adjacent electrodes (i.e. any two sets of the electrodes ref num 51-e) are spaced apart with a distance in a range of 0.01 mm to 20 mm (Col. 3 lines 2-3, “the conductive bands are separately disposed from each other by 2-20 mm”).  It would have been an obvious matter of design choice to make the different portions of the radiofrequency electrodes of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  Also, it would have been an obvious matter of design choice to space the electrodes to the claimed distance between each electrode, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Kreindel teaches a method that treats genital tissue (para 0013, “in some embodiments, such as for vaginal treatment”) in which the radiofrequency energy with an output up to 450 W (para 0054 “the RF energy may have power of 1 W to 500 W”).  The RF energy is delivered inside the tissue and less to the surface of the vagina in order to minimize leakage (para 0013).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a power of up to 450 W, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.    
Boll teaches a method that treats genital tissue (para 0023 “the apparatus comprising a probe adapted for vaginal insertion having a distal end configured to apply heat to at least a portion of a vaginal wall surface and a plurality of radiofrequency (RF) energy radiating therapeutic electrodes disposed in an array at the distal end of the probe to heat tissue”) providing an energy flux in a range 0.001 W/cm2 to 1500 W/cm2 (para 0191, “low irradiance (~1-5 W/cm2) and short duration….are also envisioned for tissue accessed internally…the method of action can be thermal in nature where delivered RF power acts to heat…selected tissues”).  It is held that high magnitude, short duration RF pulses, when concentrated to small electrode-tissue interface areas, can generate sufficient flux or current density to coagulate and vaporize tissue (para 0191).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a flux between 0.001 W/cm2 to 1500 W/cm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.    

16.	Regarding Claim 15, Allan teaches the insertable part includes a widened proximal part (Fig. 8A, ref num 14 is widened compared to the connecting piece) helping in keeping the insertable part inside the vagina by creating decreased pressure (widened part is capable of remaining inserted in the targeted area by decreased pressure; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).

17.	Regarding Claim 16, Allan teaches the widened proximal part includes the at least one radiofrequency electrode (para 0063 “Fig. 8A illustrates an apparatus for applying energy to the target tissue”; para 0064 “treatment tip has separated surfaces”; para 0073, Fig. 8A, ref num 18 “treatment surface”; para 0222 “an energy delivery element is positioned on an end of the treatment tip” Fig. 8A-8D, ref nums 18, 20/22, 26, and 34/36, “treatment surface”; para 0078 “treatment surfaces may include one or more energy delivery elements”; para 0222 “an energy delivery element is positioned on an end of the treatment tip…an RF electrode in typical embodiments”).

18.	Regarding Claim 17, Allan teaches the widened proximal part is positioned in vaginal canal with contact with vaginal opening or between the vaginal opening and cervix (para 0073 “the distal end 14 of probe 12 has a treatment surface 18 for contacting the target tissue”; para 0098 “heating includes heating a portion of the vagina extending from the hymen inwardly towards the cervix to a location from 4.0 to 6.0 cm from the hymen. The method also includes heating at least part of a third portion of the subject’s vagina).

19.	Regarding Claim 21, Allan teaches a method for genital tissue treatment (para 0092 “embodiments of the method comprise treating the lower portion of the vagina”, see Fig. 1) comprising:
	a. providing an internal applicator (Fig. 8A-8B, ref num 12 “probe”) including an insertable part (Fig. 8A,-8B, ref num 14 “distal end”, para 0073, “probe 12 has a distal end 14 configured for non-invasive contact with a surface of a target tissue”) and a non-insertable part (Fig. 8A-8B, ref num 11 “proximal end”, para 0073 “the proximal end 11 of the probe 12 may form a handle to allow a user to hold and manipulate the probe 12 during treatment”);
	b. at least one radiofrequency electrode (Fig. 8A-8D, ref nums 18, 20/22, 26, and 34/36, “treatment surface”; para 0078 “treatment surfaces may include one or more energy delivery elements”; para 0222 “an energy delivery element is positioned on an end of the treatment tip…an RF electrode in typical embodiments”)
	c. with the at least one radiofrequency electrode having a length in a range of 0.1 mm to 100 mm (para 0222, “the width of the element, an RF electrode in typical embodiments….the length of the energy delivery element is between about 0.9 cm and about 1.1 cm…2 and about 6 cm…between about 2.25 and about 2.75 cm”; 0.1 mm to 100 mm is equivalent to 0.01 cm to 10 cm).  According to Allan, the energy delivery element, or the radiofrequency electrode, is adapted for the closest contact of the vagina wall (para 0222).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the length of the electrode within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	d. the at least one radiofrequency electrode having a radius in a range of 0.2 cm to 20 cm (para 0222 “width of the element, an RF electrode…is between about 0.7 cm to 1.3 cm…width can be 2 cm or 1 cm”; para 0223 “energy delivery element comprises a curved surface such that it includes a curvature radially…curvature of about 30 degrees”; according to CueMath [https://www.cuemath.com/geometry/arc-length/] the radius can be determined with the arc length and the degrees of the central angle of the arc.  Assuming that the arc length is within the range of width of the energy delivery element, which is either 0.7 cm to 1.3 cm or 2 cm, using 2 cm for simple math, radius is solved as follows:                         
                            r
                            =
                            
                                
                                    a
                                    r
                                    c
                                     
                                    l
                                    e
                                    n
                                    g
                                    t
                                    h
                                
                                
                                    θ
                                    x
                                    
                                        
                                            π
                                        
                                        
                                            180
                                        
                                    
                                
                            
                            =
                            
                                
                                    2
                                     
                                    c
                                    m
                                
                                
                                    30
                                    x
                                    
                                        
                                            π
                                        
                                        
                                            180
                                        
                                    
                                
                            
                            =
                            a
                            p
                            p
                            r
                            o
                            x
                            i
                            m
                            a
                            t
                            e
                            l
                            y
                             
                            3.82
                             
                            c
                            m
                        
                    ).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the radius of the radiofrequency electrode be within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also would have been an obvious matter of design choice to have the radius be within the range, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
e. the at least one radiofrequency electrode covers 2% to 100% of the surface of the insertable part, as Allan defines the width/length of the electrode is between 0.7 cm to 1.3 cm and 0.9 cm to 6 cm respectively (para 0222).  These electrodes therefore cover a percentage of the insertable part of the device.  By rearranging the energy delivery devices and merely changing the size of them, one could reasonably cover 2-100% of the insertable part of the device as an obvious matter of design choice (see MPEP 2144.04).  By having energy delivery elements of this size, the device can properly be adjusted to deliver energy to the defined target tissue while avoiding the non-targeted areas (para 0222).  
	f. inserting the insertable part having a length of 0.75 cm to 20 cm at least partially into a vagina (Fig. 8A, insertable part, ref num 14, which includes the treatment surface ref num 18; para 0074 “The total length of the treatment surface can be between about 1 cm and about 6 cm…one of skill in the art may contemplate other lengths and widths that are appropriate for treating target tissue, and would understand the embodiments of the invention to include devices having these configurations…the treatment surface has a length that allows a user to apply treatment to a patient’s vagina by solely moving the probe laterally within the vagina”).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the length of the insertable part within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	g. generating a radiofrequency energy with an energy generator (para 0087 “RF generator status”; para 0088 “can include a power source. A power source in typical embodiments feeds energy to a power generator and power flows therefrom to the treatment tip. For example, utilizing RF, the RF waves can be produced”)
h. transferring a radiofrequency energy into the genital tissue of the vagina with the at least one radiofrequency electrode (para 0099 “a plurality of radiofrequency pulses is delivered to the target tissue…anterior vaginal wall can be treated with first pulse of energy”; para 0104 “the energy delivery element that is used to apply radiofrequency energy”)
h. wherein the radiofrequency energy is in a range of 350 kHz to 100 MHz (para 0227 “apparatus is including in a larger electronic system…comprise a power source, an RF power source in typical embodiments…RF waves produced range from 3kHz to 300 GHz).  This power source feeds energy from the generator to the treatment tip (para 0088, 0227).  This range is provided in order to provide multiple types of pulses and variation in duration of heating the target tissue (para 0088, 0227).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the radiofrequency energy in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	i. controlling the energy generator by a control unit (para 0087 “the controller…display information about the procedure, the energy and/or heat”; para 0088 “the controller may turn the energy source and cooling source…on and off”); and
	j. heating a genital tissue of the vagina (para 0105 “the heating comprise delivering energy by contacting an epithelial tissue layer of the subject’s vagina with a treatment tip”).
	Allan fails to teach:
k. and at least one ring-shaped circular radiofrequency electrode encircling or around the internal applicator
l. wherein the at least one ring-shaped circular radiofrequency electrode is at least partially detachable from the internal applicator
m. radiofrequency energy with an output up to 450 W providing an energy flux in a range of 0.001 W/cm2 to 1500 W/cm2
n. wherein the applicator includes at least one temperature sensor in communication with the central control unit or the energy generator and providing a feedback during treatment
o. wherein the feedback includes changing an output of the at least one radiofrequency electrode.
	Mo teaches an invention of analogous art in which a plurality of electrodes are disposed on an insertable portion of an applicator (Fig. 1, electrodes = 52a-e).  The plurality of electrodes are ring-shaped and circular, as well as perpendicular to the longitudinal axis of the insertable part of the applicator (as seen in Fig. 1, the electrodes are ring/circle shaped around the insertable part, as well as perpendicular to the axis marked by A-A’).  Adjacent electrodes (i.e. any two sets of the electrodes ref num 51-e) are spaced apart with a distance in a range of 0.01 mm to 20 mm (Col. 3 lines 2-3, “the conductive bands are separately disposed from each other by 2-20 mm”).  It would have been an obvious matter of design choice to make the different portions of the radiofrequency electrodes of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  Also, it would have been an obvious matter of design choice to space the electrodes to the claimed distance between each electrode, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Kreindel teaches a method that treats genital tissue (para 0013, “in some embodiments, such as for vaginal treatment”) in which the radiofrequency energy with an output up to 450 W (para 0054 “the RF energy may have power of 1 W to 500 W”).  The RF energy is delivered inside the tissue and less to the surface of the vagina in order to minimize leakage (para 0013).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a power of up to 450 W, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.    
Boll teaches a method that treats genital tissue (para 0023 “the apparatus comprising a probe adapted for vaginal insertion having a distal end configured to apply heat to at least a portion of a vaginal wall surface and a plurality of radiofrequency (RF) energy radiating therapeutic electrodes disposed in an array at the distal end of the probe to heat tissue”) providing an energy flux in a range 0.001 W/cm2 to 1500 W/cm2 (para 0191, “low irradiance (~1-5 W/cm2) and short duration….are also envisioned for tissue accessed internally…the method of action can be thermal in nature where delivered RF power acts to heat…selected tissues”).  It is held that high magnitude, short duration RF pulses, when concentrated to small electrode-tissue interface areas, can generate sufficient flux or current density to coagulate and vaporize tissue (para 0191).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a flux between 0.001 W/cm2 to 1500 W/cm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.    
Boll also teaches a method of treating a target area with RF electrodes, in which a temperature feedback system is used in order to change the output of at least one radiofrequency electrode (para 0108 “various detection and/or feedback mechanisms are contemplated…RF treatment uniformity can be assisted by utilizing impedance mapping alone or in combination with surface perimeter temperature feedback”; para 0023 “at least one temperature sensor can also be incorporated into the probe to monitor the temperature”).  This ensures that there is uniform deposition of thermal energy within the treatment region (para 0113).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen and included the temperature sensor as taught by Boll in order to ensure uniform thermal deposition over the target area.
Boll teaches that the applicator may have a disposable portion in which the RF electrodes reside (para 0096 “the applicator…or a portion thereof can be provide as a disposable…skin contacting portion of the applicator containing the treatment electrodes…to the electrodes in the disposable portion of the applicator”).  As this portion of the applicator is discarded, then it reads on the claim language that at least one electrode is at least partially detachable from the applicator (para 0096).  This allows for the costs of the device to be controlled, by determining the more expensive parts to be on the reusable side, and the disposable ones on the other side (para 0098).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen and included at least one electrode be at least partially detachable in order to have the ability to remove the electrode for a new one with different patients.

20.	Regarding Claim 22, Allan teaches the genital tissue is vaginal epithelium (para 0093-0094 and para 0218 “would typically include contacting the epithelium within the vagina).

21.	Regarding Claim 23, Allan teaches the tissue being treated is the vaginal epithelium (para 0093-0094 and para 0218).
Allan fails to teach the temperature sensor detects a temperature of the vaginal epithelium which is not in direct contact with the at least one radiofrequency electrode.
Boll also teaches a method of treating a target area with RF electrodes, in which a temperature feedback system is used in order to change the output of at least one radiofrequency electrode (para 0108 “various detection and/or feedback mechanisms are contemplated…RF treatment uniformity can be assisted by utilizing impedance mapping alone or in combination with surface perimeter temperature feedback”; para 0023 “at least one temperature sensor can also be incorporated into the probe to monitor the temperature”).  The temperature sensor may monitor tissue adjacent to the target area (para 0120 “detecting temperature differences at various portions of the tissue surface adjacent the target region”).  This ensures that there is uniform deposition of thermal energy within the treatment region (para 0113).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Allan in order to include a temperature sensor that read the temperature of tissue that was not in direct contact with energy delivery element.

22.	Regarding Claim 24, Allan teaches the internal applicator (Fig. 8A-8B, ref num 12) is manually and continuously moved from one position to another (para 0073 “the proximal end 11 of the probe 12 may form a handle to allow a user to hold and manipulate the probe 12 during treatment”; para 0074 “user to apply treatment…by solely moving the probe laterally”).

23.	Regarding Claim 26, Allan teaches the applicator (Fig. 8A-8B, ref num 12 “probe”) and at least one radiofrequency electrode (para 0078 “treatment surfaces may include one or more energy-delivery elements”; para 0222 “an energy deliver element is positioned on an end of the treatment tip…an RF electrode in typical embodiments”).  Allan also teaches an operator interface that includes a controller with impedance monitors (para 0089).
However, Allan fails to teach the applicator including at least one impedance sensor in communication with a central control unit or an energy generator for providing feedback during treatment, wherein the feedback includes changing output power or temperature of at least one of the plurality of ring-shaped circular radiofrequency electrodes.
Boll teaches a method of treating a target area with RF electrodes, in which an impedance feedback system is used in order to change the output power or temperature of at least one radiofrequency electrode (para 0113 “the RF power applied to each electrode 462v can also be tracked and controlled, with ongoing impedance monitoring…being employed to track changes in tissue impedance and with power to each array location being adjusted accordingly based on such feedback…distribution electronics of the applicator(s) can be utilized to adjust RF signal to the individual electrodes of the electrode array to account for the differences in impedance. For example, independently-switched contact electrodes 462 in the arrays 460a,b can be switched (e.g., under the influence of controller 137 of Figs. 1A-1E) to modify the RF power provided to each of the individual electrodes”).  This ensures that there is uniform deposition of thermal energy within the treatment region (para 0113).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen and included the impedance sensor as taught by Boll in order to ensure uniform thermal deposition over the target area.
Mo teaches an invention of analogous art in which a plurality of electrodes are disposed on an insertable portion of an applicator (Fig. 1, electrodes = 52a-e).  The plurality of electrodes are ring-shaped and circular (as seen in Fig. 1, the electrodes are ring/circle shaped around the insertable part).  It would have been an obvious matter of design choice to make the different portions of the radiofrequency electrodes of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  

24.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allan, Mo, Kreindel, and Boll, as well as in view of Feldchtein U.S. 2017/0179631 (earliest filing date 12/22/2015; herein referred to as “Feldchtein”).
25.	Regarding Claim 18, Allan as modified teaches a coupling between the internal applicator (Fig. 8A-8B, ref num 12) and the attaching part (Fig. 8A-8B, ref num 11/16).
However, Allan as modified fails to teach that it is provided by a male connector wherein the male connector is part of a printed circuit board is located inside the insertable part.
Feldchtein teaches a male connector (para 0109, 0115, “male connector”) wherein the male connector is part of a printed circuit board is located inside the insertable part (para 0115 “male connector, upon which the PCBs [printed circuit boards] and/or terminals are disposed”).  These male connectors that are located upon the printed circuit boards can be suitable for medial application, including catheters and ultrasound transducers, in order to establish an electrical connection (para 0129).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Allan to include a male/edge connector located on a circuit board in order to connect the insertable part and the attaching part.

26.	Regarding Claim 19, Allan as modified fails to teach the male connector being an edge connector.
Feldchtein teaches wherein the male connector is an edge connector (Fig. 6A-6B, ref num 26a). These male connectors that are located upon the printed circuit boards can be suitable for medial application, including catheters and ultrasound transducers, in order to establish an electrical connection (para 0129).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Allan to include a male/edge connector located on a circuit board in order to connect the insertable part and the attaching part.

27.	Regarding Claim 20, Allan teaches the applicator (Fig. 8A-8B, ref num 12 “probe”) and at least one radiofrequency electrode (para 0078 “treatment surfaces may include one or more energy-delivery elements”; para 0222 “an energy deliver element is positioned on an end of the treatment tip…an RF electrode in typical embodiments”).  Allan also teaches an operator interface that includes a controller with impedance monitors (para 0089).
However, Allan fails to teach the applicator including at least one impedance sensor in communication with a central control unit or an energy generator for providing feedback during treatment, wherein the feedback includes changing output power or temperature of at least one of the plurality of ring-shaped circular radiofrequency electrodes.
Boll teaches a method of treating a target area with RF electrodes, in which an impedance feedback system is used in order to change the output power or temperature of at least one radiofrequency electrode (para 0113 “the RF power applied to each electrode 462v can also be tracked and controlled, with ongoing impedance monitoring…being employed to track changes in tissue impedance and with power to each array location being adjusted accordingly based on such feedback…distribution electronics of the applicator(s) can be utilized to adjust RF signal to the individual electrodes of the electrode array to account for the differences in impedance. For example, independently-switched contact electrodes 462 in the arrays 460a,b can be switched (e.g., under the influence of controller 137 of Figs. 1A-1E) to modify the RF power provided to each of the individual electrodes”).  This ensures that there is uniform deposition of thermal energy within the treatment region (para 0113).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen and included the impedance sensor as taught by Boll in order to ensure uniform thermal deposition over the target area.
Mo teaches an invention of analogous art in which a plurality of electrodes are disposed on an insertable portion of an applicator (Fig. 1, electrodes = 52a-e).  The plurality of electrodes are ring-shaped and circular (as seen in Fig. 1, the electrodes are ring/circle shaped around the insertable part).  It would have been an obvious matter of design choice to make the different portions of the radiofrequency electrodes of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  

28.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Allan, Mo, Kreindel, Boll, and Su, as well as in view of Rosenshein U.S. 2015/0282763 (herein referred to as “Rosenshein”).
29.	Regarding Claim 25, Allan as modified teaches an internal applicator (Fig. 8A-8B, ref num 12).
Allan as modified fails to teach a velocity, a horizontal position, or a vertical position of the internal applicator is detected by a guiding unit, where the guiding unit includes at least one of an accelerometer, a gyroscope, or a magnetometer.
Rosenshein teaches a velocity, a horizontal position or a vertical position (para 0039, “to get rotational information/angular orientation…approximate known plane of the user are compared to determine the relative positions”) of the internal applicator (Figs. 1-3D, ref num 10) is detected by a guiding unit (Figs. 1-3D, ref num 20; para 0036 “supports the measuring/sensory components”), where the guiding unit includes at least one of an accelerometer, a gyroscope or a magnetometer (para 0037, 0039).  By monitoring the position of the internal applicator, the user as information as to whether the proper location is being treated (para 0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Allan in order to incorporate an accelerometer in the internal applicator to monitor the position of the device.

30.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Allan, Mo, Kreindel, and Boll, and further in view of Richey U.S. 2016/0106465 (herein referred to as “Richey”).
31.	Regarding Claim 27, Allan as modified teaches the internal applicator (Fig. 8A-8B, ref num 12).
However, Allan as modified fails to teach the applicator has a phallic shape altered by a presence of at least one curvature having a radius of the at least one curvature in a range of 50 mm to 600 mm.
	Richey teaches a vaginal manipulation probe in which the applicator has a phallic shape altered by a presence of at least one curvature having a radius of the at least one curvature in the range of 50 mm to 600 mm (Fig. 6a, para 0065 “circle with radius (R) of about 5 cm of radius of about 20 cm).  This shape and size is modeled after the anatomy that is involved with the transducer, so that it may fit into the treatment area.  It would have been an obvious matter of design choice to make the different portions of the applicator of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  It would have been an obvious matter of design choice to make the radius of curvature the claimed size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Allan and shaped the internal applicator in such a way so that it may be used on the target area.

32.	Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Allan Presthus, Mo, Kreindel, and Boll, as well as in view of Webster U.S. 10,130,415 (earliest filing date 09/20/2004; herein referred to as “Webster”).
33.	Regarding Claims 31-35, Allan teaches a plurality of radiofrequency electrodes (para 0078 “the treatment surface 20 may be divided into a number of sections along its length. Heating may be applied for a first period of time in the first section, and once the first period of time ends, heating of the first section may end, while heating of the second section may begin…treatment surface 22 may undergo a similar heating process at the same time, or the processes may be conducted at different times”; treatment surfaces 20 and 22, Fig. 8B, have radiofrequency electrodes disposed on them, see para 0078 and 0222)
However, Allan fails to teach:
a. wherein the plurality of ring-shaped circular radiofrequency electrodes includes a first, a second, and a third electrode assembled in a row; wherein the first radiofrequency electrode is closest to a distal part of the insertable part; and
b. Generating the radiofrequency energy by the first electrode for a first active time interval, generating the radiofrequency energy by the second electrode for a second active time interval, and generating the radiofrequency energy by the third electrode for a third active time interval
c. Wherein the first active time interval, the second time interval, and third active time interval is in a range of 0.05 seconds to 60 seconds, and
d. Wherein the first, the second, and the third active time intervals are activated sequentially or simultaneously.
	Mo teaches an invention of analogous art in which a plurality of electrodes are disposed on an insertable portion of an applicator (Fig. 1, electrodes = 52a-e).  The plurality of electrodes are ring-shaped and circular (as seen in Fig. 1, the electrodes are ring/circle shaped around the insertable part).  The first radiofrequency electrode is closest to the distal part of the insertable part (see Fig. 1, ref num 52a is the distal most electrode).   It would have been an obvious matter of design choice to make the different portions of the radiofrequency electrodes of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  Also, it would have been an obvious matter of design choice to space the electrodes to the claimed distance between each electrode, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Webster teaches an electrode array that supports multiple electrodes and energizes them in different orders (abstract).  The microprocessor of the device executes a program in which electrodes are sequentially activated, the first electrode, or set of electrodes, executed for a first time period, the second set executed for a second time period, and so on (Col. 6 lines 59-67 – Col. 7 lines 1-4).  These time periods may be short in duration or vary in duration (Col. 10, lines 33-59).  It is also noted that the order in which the electrodes are activated may be arranged in the opposite direction as well (Col. 10, lines 33-59).  By activating the electrodes in this desired pattern for a set duration, the electrodes are prevented from charring and it ultimately reduces the unwanted damage to the device (Col. 10, lines 60-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allen and included the sequential activation of the electrodes in the forward direction in order to prevent unwanted damage to the system.

Allowable Subject Matter
34.	Claims 8, 9, 10, and 28-30 are allowed.  There are various publications that describe a method for treating female genital tissue using an applicator with an insertable and non-insterable part, wherein the insertable part contains radiofrequency electrodes.  This is support by at least the references cited from previous office actions.  However, the Examiner takes the positioned that the prior art does not teach or suggest the claimed method to contain the specific features of the non-insertable part, the detachable parts of the insertable piece, and the radiofrequency electrodes to reside on the same longitudinal axis, as stated in independent claim 8.  Therefore, claims 8-10 and 28-30 are allowed.

Conclusion
35.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNIE L PATTON/Examiner, Art Unit 3794           

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794